453 So.2d 488 (1984)
Donna Gail CLARKE, Appellant,
v.
STATE of Florida, Appellee.
No. 84-420.
District Court of Appeal of Florida, Second District.
July 27, 1984.
*489 Jerry Hill, Public Defender and Michael E. Raiden, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
SCHOONOVER, Judge.
After reviewing the briefs and record on appeal, we find that the appellant has failed to demonstrate reversible error; therefore, the judgments and sentences appealed from are affirmed. We remand, however, for correction of clerical errors in the court's written judgment and sentence form.
The appellant was originally charged by a seven count information. A jury found her guilty of attempted aggravated battery with a firearm (count I), improper exhibition of a firearm (counts II and III), and discharging a firearm in public (count V).
In open court, appellant was sentenced on count I to five years in prison, with a minimum sentence of three years pursuant to section 775.087(2), Florida Statutes (1983). The court withheld sentence on counts II, III, and V, and placed the appellant on probation. The probationary terms under counts II and III were to run concurrent with one another and consecutive to the prison term. The probationary term under count V was to run consecutive to the other terms of probation.
The written judgment and sentence form failed to mention the three year minimum sentence imposed in open court and referred to the wrong count numbers when setting forth the terms of the probationary periods. A court's written order of judgment and sentence must conform to its oral pronouncement. Yates v. State, 429 So.2d 815 (Fla. 2d DCA 1983).
We, accordingly, remand this cause to the trial court for correction of these clerical errors. The judgments and sentences are affirmed in all other respects.
OTT, A.C.J., and CAMPBELL, J., concur.